internal_revenue_service number release date index number ------------------------ ---------------------------- --------------------------------- ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc psi b04 plr-133049-07 date april legend ------------------------ ------------------------------------------------------------------------------------------------ taxpayer charity --------------------------------------------------------------------------------------------------------- insurer broker x --------------------------------------------------------- -------------------------------------------- ----------- dear ------------------ this is in response to your authorized representative’s submission dated date requesting income and gift_tax rulings on the proposed transaction the facts submitted and representations made are as follows taxpayer is an individual who itemizes deductions on schedule a of the form_1040 taxpayer proposes to enter into a gift annuity agreement agreement with charity under the terms of the agreement taxpayer will transfer dollar_figurex to charity in exchange for charity’s agreement to pay taxpayer an annual annuity payable in quarterly installments for his life charity is an organization described in sec_170 and sec_2522 of the internal_revenue_code sec_2 of the agreement provides that the annuity payments are a general obligation of charity and are backed by all of charity’s assets section provides that the annuity is irrevocable and non-assignable except that it may be assigned to charity charity’s obligation under the agreement will terminate with the regular payment preceding taxpayer’s death plr-133049-07 section provides that except as provided in section upon charity’s satisfaction of its obligation under the agreement an amount equal to the residuum of the gift shall be used by charity for its general operating purposes section provides that charity is authorized but not obligated to use taxpayer’s gift or proceeds thereof to purchase a commercial_annuity with the annuitant’s taxpayer’s life being the measuring life and the timing and amount of payments being substantially the same as the timing and amount of payments charity is obligated to pay to taxpayer under the agreement in such case the portion of taxpayer’s gift that is not used to purchase the commercial_annuity may be used by charity immediately for its general operating purposes attached to the agreement is the gift annuity disclosure statement disclosure statement which states that the annuity payments are a general obligation of charity and are backed by all of charity’s assets further the disclosure statement states that while under no legal_obligation to do so charity may elect to purchase an annuity with a commercial insurance_company to fund a payment stream to charity for the duration of donor’s life also for charity’s administrative convenience and solely at its discretion and on its own behalf charity may elect to direct the commercial insurance_company to make the quarterly payments generated by this annuity directly to taxpayer in fulfillment of charity’s obligation to taxpayer under the gift annuity_contract insurer and broker offer commercial_annuity contracts to charities such as charity charity proposes to purchase a commercial_annuity contract contract from insurer the contract names taxpayer as the annuitant on page data page the contract defines an annuitant as a natural_person whose life is used to determine the amount and duration of income payments under the contract involving life contingencies on page charity is designated the owner and the payee of the commercial_annuity the contract defines owner in relevant part as the natural or non-natural person named in the application to hold the contract and exercise all rights and privileges under it the contract defines payee in relevant part as the individual or entity named in the application or as subsequently changed by the owner to receive the income payments under a payout option the contract describes the payout under the commercial_annuity as income payments to the payee for the life of the annuitant if the annuitant dies prior to the time that the total amount of annuity payments received by the payee equals or exceeds the premium then an amount of money equal to the initial premium minus the total of all payments made will be paid in a lump sum to the payee thus under the terms of the contract charity is the payee of the commercial_annuity but charity’s payments are based on taxpayer’s life section dollar_figure of the contract permits the owner to name a different owner or joint owner between the contract date and the income start date of the policy after the plr-133049-07 income start date the contract provides that the owner may no longer name a different owner or joint owner section dollar_figure also permits the owner to name and change the payee and the beneficiary taxpayer’s representative who also represents charity has stated that representations will be provided stating that charity will not name other owners or a joint owner prior to the start date of the policy will not change the payee and will name itself exclusively as the beneficiary broker will receive a commission from insurer and will not receive any compensation from charity or taxpayer charity will pay additional consideration for the option to have a guaranteed lump sum refunded to charity if taxpayer dies prior to the payout of an amount equal to the premium paid charity has requested rulings from the exempt_organization division with respect to this proposed transaction the rulings requested by charity are charity’s sale of annuities through the agreement will not constitute the provision of commercial-type_insurance under sec_501 the following amounts will not constitute income from an unrelated_trade_or_business within the meaning of sec_513 a the difference between i the premium received by charity from taxpayer for the agreement and ii the premium paid_by charity to insurer for the contract b the periodic annuity payments received from insurer and any lump sum paid_by insurer to charity upon the death of the last annuitant under the guaranteed cash refund_feature of the contract taxpayer proposes to deduct as a charitable_contribution the excess of the amount transferred to charity over the represented value of the agreement received in exchange in the year taxpayer purchases the charitable_gift_annuity pursuant to the agreement from charity you request the following rulings a charitable_contribution_deduction will be allowable under sec_170 when taxpayer purchases the charitable_gift_annuity pursuant to the agreement from charity a gift_tax_charitable_deduction will be allowable under sec_2522 when taxpayer purchases the charitable_gift_annuity pursuant to the agreement from charity and sec_2522 will not be applicable the income_tax charitable_contribution_deduction under sec_170 and gift_tax deduction under sec_2522 will not be barred by sec_170 relating to split- dollar life_insurance annuity and endowment contracts the following rules are contingent on the exempt_organization division ruling favorably on the rulings submitted by charity to that division with respect to this proposed transaction plr-133049-07 ruling sec_170 allows as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year subject_to the rules and limitations of sec_170 sec_1_170a-1 states that in the case of an annuity purchased from a qualified charity a taxpayer is allowed a deduction for the excess of the amount_paid over the value of the annuity at the time of purchase sec_1_170a-1 states that the value of the annuity is determined in accordance with sec_1_101-2 revrul_70_15 1970_1_cb_20 concerned a situation in which a taxpayer purchased an annuity_contract from an organization of the type described in sec_170 the amount_paid by the taxpayer for the annuity was in excess of its fair_market_value at the time of the purchase as determined by the annuity rate tables in revrul_62_137 and revrul_62_216 revrul_70_15 holds that the amount_paid by the taxpayer for the annuity in excess of its fair_market_value at the time of purchase is a charitable_contribution for the taxable_year of such payment pursuant to sec_1_170a-1 and revrul_70_15 the excess of the amount_paid over the present_value of the annuity at the time of purchase is generally treated as a charitable_contribution based upon the facts submitted and representations made we conclude that provided all other requirements of sec_170 are met including for example that the deduction is not barred under sec_170 and to the extent provided in sec_170 the contribution will be deductible in the taxable_year of the payment to charity therefore taxpayer will be entitled to treat as a charitable_contribution the payment to charity less the present_value of the charitable_gift_annuity as determined under sec_1_170a-1 and all other applicable rules in the code or regulations ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration received shall be deemed a gift plr-133049-07 sec_2522 allows a gift_tax_charitable_deduction for the value of property transferred to a charity described in sec_2522 which includes organizations exempt under sec_501 sec_2522 provides that where a donor transfers a remainder_interest in property to a charitable_organization and has retained an interest in the same property no deduction is allowed for the interest passing to charity unless it is in a qualified form ie a charitable_remainder_trust or pooled_income_fund however revrul_80_281 1980_2_cb_282 holds that if a donor makes a gift to a charitable_organization and in return receives an annuity from the charity payable for his or her lifetime from the general funds of the charity a gift_tax_charitable_deduction is allowed under sec_25 a -1 of the gift_tax regulations for the amount transferred to the charity that exceeds the present_value of the annuity sec_2522 is not applicable in these circumstances sec_7520 provides that the value of any annuity shall be determined under tables prescribed by the secretary and by using an interest rate equal to percent of the federal_mid-term_rate in effect under sec_1274 for the month in which the valuation_date falls in this case charity is described in sec_2522 taxpayer intends to transfer dollar_figurex to charity in exchange for charity’s agreement pursuant to the agreement to pay taxpayer an annual annuity during taxpayer’s life the annuity is payable out of the general funds of charity rather than the specific dollar_figurex transferred by taxpayer to charity thus for purposes of sec_2522 taxpayer will not retain an interest in the funds transferred to charity although charity intends to purchase a commercial_annuity pursuant to the contract from insurer the contract will be owned by and be payable to charity and will not name taxpayer as the beneficiary for administrative convenience charity may direct insurer to make annuity payments directly to taxpayer on behalf of charity however charity will have no legal_obligation to either purchase the contract or arrange to direct payments to taxpayer therefore based upon the facts submitted and representations made we conclude that provided all of the other requirements under sec_2522 are satisfied and assuming the deduction is not barred under sec_170 a gift_tax_charitable_deduction will be allowable under sec_2522 in the year taxpayer purchases the charitable_gift_annuity pursuant to the agreement from charity and sec_2522 will not be applicable further the amount_of_the_gift tax charitable deduction will be equal to the dollar_figurex payment less the present_value of the annuity payable to taxpayer under the agreement determined under sec_7520 ruling sec_170 involves special rules for split-dollar_life_insurance annuity and endowment contracts sec_170 provides that nothing in this section or plr-133049-07 in sec_545 sec_642 sec_2055 sec_2106 or sec_2522 shall be construed to allow a deduction and no deduction shall be allowed for any transfer to or for_the_use_of an organization described in sec_170 if in connection with such transfer i the organization directly or indirectly pays or has previously paid any premium on any personal_benefit_contract with respect to the transferor or ii there is an understanding or expectation that any person will directly or indirectly pay any premium on any personal_benefit_contract with respect to the transferor sec_170 defines personal_benefit_contract to include with respect to the transferor an annuity if any direct or indirect beneficiary under such contract is the transferor any member of the transferor’s family or any person other than an organization described in sec_170 designated by the transferor sec_170 provides an exception for certain annuity_contracts wherein persons receiving payments under the charitable_gift_annuity will not be treated as indirect beneficiaries under sec_170 sec_170 provides that if in connection with a transfer to or for_the_use_of an organization described in sec_170 such organization incurs an obligation to pay a charitable_gift_annuity as defined in sec_501 and such organization purchases any annuity_contract to fund such obligation persons receiving payments under the charitable_gift_annuity will not be treated for purposes of sec_170 as indirect beneficiaries under such contract if i such organization possesses all the incidents_of_ownership under such contract ii such organization is entitled to all the payments under such contract and iii the timing and amount of payments under such contract are substantially the same as the timing and amount of payments to each such person under such obligation as such obligation is in effect at the time of such transfer sec_501 provides rules under which certain organizations providing commercial-type_insurance are not exempt from income sec_501 provides that charitable gift annuities are not commercial-type_insurance sec_501 defines a charitable_gift_annuity as an annuity if a portion of the amount_paid in connection with the issuance of the annuity is allowable as a deduction under sec_170 and sec_2055 and the annuity is described in sec_514 under sec_170 the contract might be treated as a personal_benefit_contract as defined in sec_170 because of the expectation or understanding between the parties that charity will purchase it and use its payments to fund the payments under the agreement to taxpayer in such a case any deduction would be disallowed however the sec_170 exception permitting a deduction for a split-value annuity may be met in this proposal provided two threshold requirements are satisfied the charitable_gift_annuity meets the requirements of sec_501 and sec_514 and an income_tax charitable_contribution_deduction would otherwise be allowable under sec_170 provided the threshold requirements are satisfied the exception under sec_170 only applies if charity possesses all the incidents_of_ownership plr-133049-07 under the contract from insurer charity is entitled to all the payments under the contract and the timing and amount of payments under the contract are substantially the same as the timing and amount of payments under the agreement to taxpayer annuitant taxpayer represents that charity possesses all the incidents_of_ownership of the contract sec_2042 involving the inclusion in the gross_estate of the proceeds of life_insurance focuses on whether decedent possessed at the time of death incidents_of_ownership sec_20_2042-1 defines the term incidents_of_ownership as meaning something more than ownership of the insurance_policy in the technical legal sense more generally incidents_of_ownership include the ability to change beneficiaries to cancel assign or revoke an assignment to pledge and reversionary interests by analogy to sec_2042 possessing the incidents_of_ownership under the contract in the instant case would mean that charity is the technical owner of the contract and also can appoint or assign other rights such as additional owners additional payees and additional beneficiaries section dollar_figure of the contract permits the owner to name a different owner or joint owner between the contract date and the income start date of the policy after the income start date the contract provides that the owner may not longer name a different owner or joint owner section dollar_figure of the contract also permits the owner to name and change the payee all these powers suggest that as of the date of the contribution charity possesses all the incidents_of_ownership under the contract with respect to the second requirement that charity be entitled to all the payments under the contract charity is the payee under the contract while taxpayer is to be paid amounts under the agreement out of the general funds of charity although taxpayer is the annuitant under the contract taxpayer is not entitled to receive any payments from the contract rather taxpayer’s only function under the contract is to serve as the measuring life in determining the guaranteed payments and payout under the contract the contract defines the payee as the entity named in the application that is to receive the income payments under the payout option under the contract charity is both the owner and the payee thus as of the date of the contribution charity is entitled to all payments under the contract with respect to the third requirement sec_170 the contract is clear that the commercial_annuity purchased by charity from insurer requires the timing and amounts of payments to be substantially the same as the timing and amount of payments under the agreement in fact payments may be made directly from insurer to taxpayer to cover charity’s obligation under the agreement for the administrative convenience of charity therefore based upon the facts submitted and representations made we conclude that the income_tax charitable_contribution_deduction under sec_170 and the gift_tax_charitable_deduction under sec_2522 will not be barred by sec_170 plr-133049-07 as noted above rulings and are contingent upon the exempt_organization division ruling favorably on the rulings submitted by charity to that division with respect to this proposed transaction this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely george l masnik branch chief branch office of passthroughs special industries enclosures copy for sec_6110 purposes cc
